


EXHIBIT 10.9


Summary Description of the Compensation of
Non-Employee Directors of TETRA Technologies, Inc.


On December 12, 2014, the Board of Directors elected not to modify for the 2015
fiscal year the amounts of monthly cash retainers that were effective as of
January 1, 2014, paid to directors who are not officers or employees of TETRA
Technologies, Inc. (Non-Employee Directors). Directors who are also officers or
employees of TETRA Technologies, Inc. (the Company) do not receive any
compensation for duties performed as Directors.


Each Non-Employee Director other than our Chairman of the Board, Ralph S.
Cunningham, receives the following cash compensation:
•
Monthly cash retainer of $4,167.

•
Meeting fees of $1,500 for each Board meeting attended. In addition, members of
the Audit Committee, Management and Compensation Committee, and Nominating and
Corporate Governance Committee receive meeting fees of $1,500 for each committee
meeting attended. All meeting fees are payable on the date of the meeting.



Dr. Cunningham receives a monthly cash retainer of $11,000. Dr. Cunningham
receives no additional compensation for attending meetings of the committees or
the Board or for serving as our Chairman of the Board. Additional annual cash
retainers of $10,000 are paid to the chairmen of the Management and Compensation
Committee and the Nominating and Corporate Governance Committee. An additional
annual cash retainer of $15,000 is paid to the chairman of the Audit Committee.
All additional cash retainer amounts are payable in quarterly installments.


Equity Compensation. On May 20, 2014, each Non-employee Director serving as of
that date, including Dr. Cunningham, received an award of 8,961 shares of
restricted stock with an aggregate grant date fair market value of $100,005.
Twenty-five percent of the shares of restricted stock so awarded vested on the
date of grant, and additional 25% portions of the award vested on August 20 and
November 20, 2014 and February 20, 2015. It is anticipated that future
compensation arrangements approved by the Board of Directors will include awards
of grants of approximately $100,000 in value of restricted stock to each
Non-employee Director on an annual basis, to be awarded on or about May 20 of
each year.
 
Reimbursement of Expenses. All Non-Employee Directors are reimbursed for
out-of-pocket travel expenses incurred in attending meetings of the Board and
committees (including travel expenses of spouses if they are invited by the
Company).




